Exhibit Press Release Dated April 22, 2008 NEWS RELEASE April 22, 2008 Farmers Capital Bank Corporation Announces First Quarter Earnings Frankfort, Kentucky – Farmers Capital Bank Corporation (NASDAQ:FFKT) (the “Company”) reported net income per share of $.59 for the three months ended March 31, 2008, an increase of $.01 or 1.7% compared to $.58 for the same three-month period a year earlier. Net income was $4.4 million for the current three months, a decrease of $234 thousand or 5.1% compared to $4.6 million reported for the three months ended March 31, 2007. Although net income decreased in the three-month comparison, per share net income increased as a result of the fewer number of shares currently outstanding. The Company purchased 559 thousand shares through a modified Dutch Auction tender offer in the third quarter of 2007. The change in net income for the current three months was influenced primarily by three factors – a positive impact from net interest income and noninterest income offset by a negative impact from the provision for loan losses. Net interest income for the current period was $14.8 million, an increase of $660 thousand or 4.7% compared to $14.1 million for the same period a year earlier.
